Appeal from a decision of the Workmen’s Compensation Board, filed July 8, 1976. The board found "claimant sustained an accidental injury to his back arising out of and in the course of his employment.” The appellant has not demonstrated that the board arbitrarily denied it a proper opportunity to submit evidence or that there is a failure of substantial evidence to support the board finding. Decision affirmed, with costs to the Workmen’s Compensation Board against the employer. Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.